Citation Nr: 1100816	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-29 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence sufficient to reopen a claim 
seeking entitlement to service connection for diabetes mellitus, 
type II, has been submitted.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1971 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The Veteran had a hearing before the Board in January 
2010 and the transcript is of record.

The Board notes that the RO declined reopening the Veteran's 
claim in an October 2008 rating decision, but thereafter reopened 
the claim and denied it on the merits in a July 2009 Statement of 
the Case (SOC).  Regardless of the RO's actions, the Board is 
required to consider whether new and material evidence has been 
received warranting the reopening of the previously denied 
claim.  See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on appeal 
has been characterized as shown above.

The RO received additional evidence from the Veteran in January 
2010, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted (a private record 
confirming the Veteran's diagnosis of diabetes with neurological 
complications) includes information duplicative of evidence 
already in the file.


FINDINGS OF FACT

1.  A February 2005 rating decision denied entitlement to service 
connection for diabetes mellitus, type II finding no medical 
evidence linking current diabetes to the Veteran's military 
service and no medical evidence indicating the Veteran's diabetes 
manifested to a compensable degree during the first year after 
separation from the military.

2.  The Veteran initiated an appeal of the February 2005 rating 
decision, but did not timely perfect his appeal to the Board.

3.  Evidence received since the February 2005 rating decision 
does not relate to the unestablished fact (i.e., nexus) necessary 
to substantiate the claim and, therefore, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The February 2005 rating decision that denied the claim for 
entitlement to service connection for diabetes mellitus, type II, 
is final and evidence received since 2005 is not new and 
material; the claim may not be reopened.  38 U.S.C.A. §§ 
5109, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in June 2008.  That letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The 2008 letter also satisfied the additional notice requirements 
applicable to claims to reopen such as the psychiatric disability 
claim here.  The United States Court of Appeals for Veterans 
Claims (Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  The 2008 letter informed the 
Veteran new and material evidence was needed to reopen the claim 
and provided him the definition of new and material evidence.  
The letter also informed him why his claim was denied in the past 
and that he would need to specifically provide evidence combating 
those reasons for denial.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  

The Board notes the Veteran was afforded a VA examination in June 
2009 to ascertain whether his diabetes is related to his in-
service pancreatitis treatment, his current service connected 
pancreas problems, or any other incident of his military service.  
This examination is adequate because it is based on a thorough 
examination, a description of the Veteran's pertinent medical 
history, a complete review of the claims folder and appropriate 
diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) 
(holding an examination is considered adequate when it is based 
on consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

The Veteran testified at his hearing before the Board in January 
2010 that his 2009 VA examination was not adequate because the VA 
physician spent five minutes with him and did not afford him an 
opportunity to accurately depict his medical history.  He further 
claims he was under the impression that the VA medical center 
"forgot" about his appointment, and scrambled to find "any" VA 
physician to complete the examination.   
 
As explained above, the Board finds no objective evidence 
indicating the June 2009 VA examination is inadequate.  
Nevertheless, in this case, the Veteran's claim is a claim to 
reopen and, therefore, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and if 
that evidence is not new and material, the claim is not reopened, 
and VA has no further duties to the Veteran with respect to that 
particular claim.  VA does not have a duty to provide the Veteran 
a VA examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided to 
the claimant, new and material evidence must still be submitted 
to reopen a claim.  38 U.S.C. § 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  As discussed above, in this case, the RO 
complied with VA's notification requirements and informed the 
Veteran of the information and evidence needed to substantiate 
his claim.  Since no new and material evidence has been submitted 
in conjunction with the recent claim, an examination is not 
required. 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

New and Material Evidence (Diabetes)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran claims entitlement to service connection for diabetes 
under various theories.  Essentially he indicates he suffered 
with pancreas problems in the military which were indicative of, 
among other things, early diabetic symptomatology.  He believes 
his diabetes is attributable to his Iraq service.  After service, 
he claims he was officially diagnosed with diabetes in 1995, less 
than two years after service, but suffered with numbness of the 
hands, feet and toes well before then, which he believes was 
indicative of diabetes.  He alternatively argues that his 
diabetes is causally related to his service-connected pancreatic 
problems.  

The RO denied the claim in February 2005 finding no medical 
evidence supporting in-service incurrence of diabetes, incurrence 
within one year of separation, or any causal relationship to the 
Veteran's military service, to include in-service treatment for 
pancreatitis.  The February 2005 rating decision also considered 
the Veteran's claim that his diabetes was due to his service in 
Iraq, but found no statutory presumption applicable since 
diabetes is a clinically known diagnosis and not otherwise 
presumptively associated with Southwest Asian service, to include 
Iraq. 

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  

In this case, the Veteran timely filed a NOD with the February 
2005 denial.  Thereafter, the RO continued its denial of the 
claim in a February 2007 Statement of the Case (SOC).  To perfect 
an appeal to the Board, a claimant has 60 days from the date of 
the SOC or the remainder of the 1-year period from the date of 
notification of the original rating decision to file a 
substantive appeal.   The Veteran, in this case, filed his 
substantive appeal in April 2007, outside the time limit.  The RO 
informed the Veteran in January 2008 that his substantive appeal 
form was untimely and the claim would be considered closed unless 
the Veteran appealed the finding of timeliness.

The Veteran, in response, did not appeal or otherwise refute the 
untimeliness of his substantive appeal.  Rather, in a January 
2008 statement, the Veteran acknowledged that his claim was 
considered closed and wished to file a request to "reopen" his 
claim seeking entitlement to service connection for diabetes 
mellitus, type II.   
 
For these reasons, the Board finds the February 2005 rating 
decision is final.

At the time of the February 2005 decision, the record included 
service treatment records showing treatment for one bout of 
"idiopathic pancreatitis" and elevated blood pressure readings.  
The service treatment records do not indicate a diagnosis of 
diabetes or refer specifically to diabetic-related symptoms.  The 
medical evidence also included voluminous post-service VA and 
private treatment records for diabetes, dating back to 1997, 
although the Veteran claims he was diagnosed in 1995.  

Potentially relevant evidence received since the February 2005 
decision includes: (1) private treatment records from Dr. Levine, 
including a statement dated March 2007 indicating a diagnosis of 
diabetes since 1998; (2) VA outpatient treatment records through 
June 2009; and (3) a June 2009 VA examination.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims his diabetic symptoms began in the military 
and shortly thereafter leading up to his diagnosis in 1995, less 
than two years after his military service.  In the alternative, 
he believes his diabetes is causally related to his in-service 
pancreatic troubles and his service in Iraq.

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for diabetes may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  

Diabetes mellitus, type II, is also a presumptive condition 
associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  
Veterans who served in the country of Vietnam during the Vietnam 
War Era are presumed exposed to Agent Orange.  Id.  In this case, 
although part of the Veteran's service overlapped with the 
Vietnam War Era, the Veteran does not contend he ever set foot in 
Vietnam, nor do his military records indicate service in the 
country of Vietnam.  There is no other objective evidence 
indicating any other potential exposure to Agent Orange.  
Accordingly, the Board finds the presumption found under 38 
C.F.R. § 3.309(e) inapplicable here.  The Board further notes, 
there is no similar presumption for veterans who served in the 
country of Iraq.  Id.

The RO, in denying the claim in February 2005, found no 
applicable presumption of service connection for the Veteran's 
diabetes and no medical evidence linking his diabetes to any 
incident of his military service.  Accordingly, for evidence to 
be new and material in this matter, it would have to tend to show 
that the Veteran's current diabetes was incurred in service or 
causally linked to an in-service injury or disease. No competent 
evidence received since the February 2005 decision tends to do 
so.

Private and VA treatment records merely show continuing treatment 
for uncontrolled diabetes.  A March 2007 statement from Dr. 
Levine indicates the Veteran's diabetes was diagnosed in 1998, 
five years after separation from the military, with pronounced 
symptoms of peripheral neuropathy, which Dr. Levine opines should 
have been addressed immediately.  Other medical records note the 
Veteran's reported medical history of being diagnosed with 
diabetes in 1995, two years after separation from the military.  
No medical professional indicates any pronounced symptoms or 
likelihood of diabetes prior to 1995.  No medical professional 
links the Veteran's diabetes to his pancreatic troubles, any 
service-connected disability or any other incident of his 
military service. 

The Veteran was afforded a VA examination in June 2009, where the 
examiner notes the Veteran's contention that he was first 
diagnosed with diabetes in 1995 and started on oral medications.  
Currently, the Veteran is insulin dependent.  The examiner also 
indicated the Veteran's in-service history of pancreatitis and 
other clinical findings in the military.  The examiner continued 
the diagnosis of diabetes mellitus, type II, finding no likely 
link to his military service.  The examiner explained that 
recurrent bouts of pancreatitis can lead to type I diabetes, but 
in the Veteran's case, this is unlikely for numerous reasons.  
The examiner found that it has never been disputed that the 
Veteran has type II diabetes.  Also, the Veteran initially 
started on oral medications for his diabetes in 1995.  If his 
diabetes was the result of pancreatitis, then the Veteran's body 
would not have responded to oral medications, but it did.  The 
examiner found the Veteran's single bout of idiopathic 
pancreatitis in the military unlikely to have caused or otherwise 
be linked to the Veteran's current type II diabetes.  

The Veteran testified that he had symptoms of diabetes while in 
the military and shortly thereafter, to include numbness of the 
hands, feet and toes as well as headaches.  Thus, even if his 
diabetes was not technically diagnosed until 1995, he feels he 
had compensable symptoms well within the statutory presumptive 
period.  

The previously considered medical evidence indicates the 
Veteran's reported symptoms were attributed to other ailments, to 
include carpal tunnel syndrome and hypertension.  No medical 
professional has ever linked these symptoms as being indicative 
of diabetes in the military or prior to 1995.  None of the new 
medical evidence addresses whether the Veteran had compensable 
symptoms of diabetes prior to his actual diagnosis in 1995.

In short, the new evidence merely indicates the Veteran suffers 
from uncontrolled diabetes, which is unlikely related to his in-
service bout of idiopathic pancreatitis or any other incident of 
his military service.  No medical professional has ever linked 
his current diagnosis to any incident of his military service.  
The fact that the Veteran has diabetes was already well 
documented in the medical evidence previously in the file. 

As to the Veteran's own statements, he has not demonstrated he 
has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation. His lay opinion that his diabetes is related to his 
pancreatitis and service in Iraq are not competent evidence, and 
cannot be deemed "material" for purposes of reopening the 
Veteran's claim. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board notes the Veteran is competent to report on when 
various symptoms began, such as numbness of his hands, feet and 
toes.  Id.  These symptoms, however, have never been medically 
attributed to his current diabetes or otherwise linked to the 
development of diabetes.  Indeed, the Veteran's reported symptoms 
have medically been attributed to other unrelated diagnoses, to 
include hypertension and carpal tunnel syndrome.  The "new" 
evidence does not contain any competent evidence linking the 
Veteran's reported symptoms to his current diabetes.

Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is required. 
Lay assertions are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

No competent evidence received since February 2005 relates to the 
unestablished fact necessary to substantiate the claim. That is, 
no additional evidence received shows incurrence of diabetes in 
service or within one year of separation from the military.  No 
additional evidence otherwise links the Veteran's current 
diabetes to his service or another service-connected disability.  
The circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992). The point has been 
reached in this case "where it can be said that, all things being 
equal, the evidence being proffered has been fairly considered 
and that further rearticulation of already corroborated evidence 
is, indeed, cumulative." Paller, 3 Vet. App. at 538. The RO has 
previously considered extensive medical evidence documenting the 
Veteran's medical history and complaints and denied this claim.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened. Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As no new and material evidence has been submitted, the claim 
seeking entitlement to service connection for diabetes mellitus, 
type II, may not be reopened and the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


